Citation Nr: 1541160	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a right thumb condition.

4.  Entitlement to service connection for a right ankle condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.
These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2007 decision by the San Diego, California, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The Oakland, California RO has assumed the role of agency of original jurisdiction (AOJ).

The Board notes that subsequent to the issuance of the most recent statement of the case (SOC) additional VA treatment records were associated with the file.  This evidence was not accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.  However, the newly received evidence is either duplicative/cumulative of evidence already of record or it is not relevant to the issues decided below.  The additional evidence is not pertinent as defined at 38 C.F.R. § 20.1304(c) to the issues before the Board.  Thus, a waiver of initial AOJ consideration is not needed and the Veteran is not prejudiced by the Board's consideration of the issues.

These matters were previously before the Board in December 2012 and remanded to afford the Veteran a Travel Board hearing before a Veterans Law Judge.  The Veteran did not appear for a hearing in August 2013.  He also cancelled a November 2012 Board hearing.  Thus, his hearing request is deemed to be withdrawn.

The issues of entitlement to service connection for a right shoulder, thumb and ankle conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A bilateral hearing loss disability for VA purposes has not been manifested at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letters dated in April 2007, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified private treatment records relevant to his claim.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

Additionally, during the appeal period, the Veteran was afforded a VA examination in February 2007.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, are adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Bilateral hearing loss disability 

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.  

VA treatment records reflect an audiological evaluation in August 2006.  The Veteran had hearing within normal limits from 250 Hertz to 8000 Hertz bilaterally with "excellent" speech discrimination.  The Veteran's average decibel loss was 10 dB in the left ear and 5 in the right ear.  No auditory threshold the frequencies 500, 1000, 2000, 3000, 4000 Hertz was above 40 dB, and no three were above 25 dB. Speech discrimination was 100 percent bilaterally.  

The Veteran was an afforded VA audiologic examination in February 2007.  The Veteran's average decibel loss was 9 dB in the left ear and 5 in the right ear.  No auditory threshold the frequencies 500, 1000, 2000, 3000, 4000 Hertz was above 40 dB, and no three were above 25 dB.  Speech recognition was 98 percent bilaterally.  

The evidence reflects that the Veteran did not manifest a hearing loss to 40 dB at any tested frequency in either ear, and that he did not have hearing thresholds above 25 dB at three frequencies in either ear, nor did he manifest a speech recognition score below 96 percent in either ear.  The Veteran does not have a post-service hearing loss disability that satisfies the requirements of 38 C.F.R. § 3.385.  Because the Veteran does not meet any criterion for hearing loss disability, the Board is not required to further address the Veteran's contention as to the cause of the claimed disability. 

While the Board accepts the Veterans contentions that his hearing is diminished, the Veteran's hearing acuity, as objectively measured, does not meet any of the alternative criteria for hearing loss in either ear, as defined for VA purposes.  The medical evidence establishes that claimed hearing loss disability is absent throughout the period of this appeal. 

Simply stated, while the Veteran's hearing may not be what it once was, it is still within a range of "normal," providing no basis to grant this claim.

In the absence of hearing loss disability in either ear during the pendency of the appeal, the Board has no authority to grant service connection for a hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  




REMAND

Upon a review of the record, further development is required prior to the adjudication of the Veteran's claims of service connection for a right shoulder, thumb and ankle condition.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded a VA general medical examination in February 2007.  The Veteran was diagnosed with right shoulder pain more likely than not due to a rotator cuff tear, a right thumb laceration with hip esthesia distally to it and hyperesthesia over the scar and a right ankle sprain with chronic pain which was more likely than not musculoskeletal.  The VA examiner noted the Veteran's lay contentions of the onset of the conditions but did not provide an etiological opinion. As such, VA examinations are required to address the nature and etiology of the Veteran's right shoulder, right thumb and right ankle conditions.  	

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right shoulder, thumb and ankle condition.  The Veteran's claims file (including this remand) must be reviewed by the examiner. The examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's right shoulder, thumb or ankle condition, is (1) caused by or (2) etiologically related to active duty service.

 2. After the requested VA examination is completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


